ay tad to —

oOo co ~~ nN a

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 1 of 28

Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CARREA CHRISTOPHER, ) NO. 2:17-CV-738-RSL
)

Plaintiff, ) | PLAINTIFF’S MOTION TO
)  COMPEL DISCOVERY
) RESPONSES
V. )
FORD MOTOR COMPANY,)
)
Defendants. )
)

 

Plaintiff, Carrea Christopher, Motion to Compel Discovery
Responses as follow: )

Plaintiff, Carrea Christopjher, seeks an order compelling
defendant, Ford Motor Company to provide complete discovery

request. The defendants Ford motor Company responses were
PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER
NO. 2:17-CV-738-RSL P.O. BOX 741272

SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 2 of 28

Due over four months ago, and Plaintiff, Carrea Christopher, has
identified the deficiencies over four months .To date, Ford
Motor Company has Provided only a small fraction of the
required documents and information responsive to Carrea’s
request, and despite repeated assurances that a response was
forthcoming, Ford has failed to respond Carrea’s request to
correct the deficiencies or to respond in any meaningful way to
the majority of Carrea’s requests. Carrea is prejudiced by Ford’s
failure to cooperate in discovery because Ford has exclusive
control of all of the information on which Carrea’s claims
depend.

STANDARD OF REVIEW

Federal Rule of Civil Procedure 26(b) provides that”
[p]arties may obtain discovery regarding matter that is relevant
to any partys claim or defense....relevant information need not
be admissible at the trial if the discovery appears reasonably
calculated to lead to the discovery of admissible evidence.” The
ninth circuit is not the only circuit that believes the standard for
relevance is broad at the discovery stage. U.S. ex rel Pogue v.
Diabetes Treatment Ctrs. Of Am., 235 F.R.D. 521, 525 (D.D.C.
2006). A party may move to compel discovery provided that he
or she “has in good faith conferred or attempted to confer with
the person or party failing to make disclosure or discovery in an
effort to obtain it without court action. Fed.R. Civ. P. 37(a)(1).
This court considers the prior efforts of the parties to resolve the
PAGE TWO

PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER

NO. 2:17-CV-738-RSL P.O. BOX 741272
SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 3 of 28

dispute, the relevance of the information sought, and the limits
imposed BY Rule 26(b)(2)(c).”Barnes v. D.C.,289 F.R.D. 1
(citing Oppenheimer fund v. Sanders, 437 U.S. 340, 350-52
(1978) Rule 26(b)(2) excempts information from discovery
where the court determines that: ‘“‘(i) the

sought is unreasonably cumulative or duplicative, or can
obtained from some other source that is more convenient, less
burdensome, or less exspensive: (ii) the party seeking discovery
has had ample opportunity to obtain the information by
discovery in the action: or (iii) the burden or exspense of the
proposed discovery outweighs its likely benefit. ...”

The defendants are outside of all exemption criteria.

ARGUMENT

The Court should (1) compel Ford Motor Company, to
provide complete responses to Carrea’s document request and
interrogatories: (2) declare that Ford Motor Company, objections
on all grounds other than privileged have been waived by itg
failure to respond timely to Carrea’s discovery request; (3) find
that Ford Motor Company, vague assertions of privilege or their
concems cannot overcome Carrea’s right to obtain information
directly relevant to his claims; (4) order Ford Motor Company to
comply with the requirements of Rules 33, which requires
responses, and (5) order Ford Motor Company to pay Carrea’s hig

PAGE THREE

PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER

NO. 2:17-CV-738-RSL P.O. BOX 741272
SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10

1]

12

13

14

I5

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 4 of 28

Reasonable exspenses in connection with this motion pursuant ta
Rule 37.

I. The Court should Order Ford Motor Company to
provide full responses to Carrea’s discovery Request
within 14 Days because no Good Cause Exist for Ford
Motor Company, delay and Ford Motor Company
Objection have been waived.

Carrea’s discovery requests seek information that is
Directly relevant to Carrea’s claims, is in Ford Motor Company
exclusive possession, and is unavailable to Carrea through
discovery of any other source. Ford’s responses to date are
incomplete, and Ford has no valid excuse for its failure to
cooperate in discovery. Carrea has made detailed request on
many occasions over approximately four months period.
Carrea’s efforts to date have failed to elicit a response to the
deficiency correction request, and Ford’s discovery responses
remain inadequate. Thus, Carrea has done all he can to resolve
or narrow the discovery issues, and Court action is necessary to
compel Ford’s cooperation in discovery.

Moreover, because Ford’s discovery responses were
untimely, its objection to the requests and interrogatories are
waived. See Caudle, 263 F.R.D. at 33. Ford never sought an
extension of its deadline to respond and never provided an
explanation to Carrea why its discovery responses were late. To

PAGE FOUR

PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER

NO. 2:17-CV-738-RSL P.O. BOX 741272
SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 5 of 28

date, Ford has not attempted to justify its delay in responding,
much less provided good cause for delay.

Accordingly, the Court should order that Ford’s general
and specific objections to Carrea’s discovery requests, to the
extent that those objections do not assert privilege, are waived
and order Ford to provide complete responses within 14 days.
The Plaintiff, Carrea has agreed to pay for the cost of
duplicating cd”s of responses and answers.

II. The following simple request and responses had
failures and disappointments in the following
manner.

INTERROGATORY NO.?2:

Please state your argument for and/or against the Federal
Government Recall

(NHSTA [sic]) National Highway Safety Transportation
Agency, Recall of the 2006 Ford

Ranger Defaults.

ANSWER: Ford does not have an argument for or against"
recalls. Ford refers Plaintiff to

its response to NHTSA General Order PE14-016, and the
documents Ford provided to NHTSA

PAGE FIVE

PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER

NO, 2:17-CV-738-RSL P.O. BOX 741272
SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619}822-7392

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 6 of 28

in connection with its response, which Ford will produce.
Beyond this, Ford objects to the word "recall" because it is
vague, undefined and
subject to multiple interpretations. Ford objects to providing
information concerning recalls
that are not applicable to the driver's front airbag in the
subject vehicle. In addition, Ford
objects to this Interrogatory because it is overly broad and
seeks irrelevant information,
particularly as it is not limited to the component at issue in
this case, or to a reasonable or
relevant time frame. Ford also objects to this Interrogatory
seeking "Ford's argument for
and/or against" NHTSA recalls because it is vague and
confusing and seeks irrelevant
information that has no bearing on the adequacy of the
design and performance of the front
airbag supplemental restraint system in 2004-2006 Ford
Ranger and Mazda B-Series pickup
trucks, or to any party's claims or defenses in this case.
Ford's position either in support of or
against any recall, if any, is irrelevant to any liability or
damages issues in this case. Ford
further objects to this Interrogatory because it seeks work
undertaken in anticipation of
litigation or for trial or at the direction of counsel, or other
information protected by the

PAGE SIX

PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER

NO. 2:17-CV-738-RSL P.O. BOX 741272
SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 7 of 28

attorney-client privilege and/or the work product doctrine,
particularly as Ford's investigation

of the incident is ongoing and such information would reveal
the legal strategies or mental |
impressions of Ford's outside counsel or Ford's Office of the
General Counsel.

PLAINTIFF REASONS TO COMPEL OF INTERROGATORY|
NO 2: Plaintiff requested only the reasons Ford fought against
the imposition of NHSTA inquiry and examination of the 2006

Ford Ranger. The answer is in there custody and knowledge but
they refused to answer, instead giving a song and dance around

the interrogatory.

INTERROGATORY NO.3:
Are you responsible for making, creation, manufacturing
and the assembly of Ford
2004-2007 Ranger.
ANSWER: Ford is responsible for supplier sourcing and
overall vehicle integration. Ford
designed and manufactured, in part, and finally assembled,
2004-2006 Ford Ranger pickup
trucks, with certain components and systems provided to
Ford by its suppliers.
V/ith regard to the subject vehicle, Ford completed final
assembly of the subject 2006

PAGE SEVEN

PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER

NO. 2:17-CV-738-RSL P.O. BOX 741272
SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619}822-7392

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 8 of 28

Ford Ranger on or about January 4,2006, at Ford's Twin
Cities Plant in St. Paul, Minnesota.

Ford shipped the subject vehicle to Ford of Kirkland in
Kirkland, V/ashington, on January 4,

2006. Ford refers Plaintiff to the Mini 999 and the Vehicle
Information report for the subject

2006 Ford Ranger, VIN 1FTYR14U36P458597, that Ford
offered to produce in connection

with its Initial Disclosures.

PLAINTIFF REASONS TO COMPEL OF INTERROGATORY
NO 3: Plaintiff requested only the did you make the , 2006
Ford Ranger. The answer in part should be addressed. Did you
or didn’t you. Is it your product. The answer is in there custody
and knowledge but they refused to answer, instead giving a song
and dance around the interrogatory.

INTERROGATORY NO. 5:

Please identify the individuals that argued in behalf of Ford
to (NHSTA), and their

addresses, phone numbers and emails.

ANSWER: Ford refers Plaintiff to the people identified in its
response to General Order PE14-

016, which Ford offered to produce in its Answer to
Interrogatory No. 2.

PAGE EIGHT

PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER

NO. 2:17-CV-738-RSL P.O. BOX 741272
SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 9 of 28

PLAINTIFF REASONS TO COMPEL OF INTERROGATORY
NO 5: The defendants, Ford did not produce the individuals
names,addresses and numbers, which delays discovery.

INTERROGATORY NO. 6:

Have you shown remorse for the injuries and death of those
due to the airbag explosion

of the Ford Ranger, and if so give some examples.
ANSWER: Ford objects to this Interrogatory because it is
argumentative and misleading,

particularly as it implies that Ford vehicles are defective or
dangerous, which Ford denies.

Ford further objects to this Interrogatory because it seeks
irrelevant and subjective information

that has no bearing on the design and performance of the
front airbag supplemental restraint

system in2004-2006 Ford Ranger and Mazda B-Series
pickup trucks and is intended merely

to harass Ford.

PLAINTIFF REASONS TO COMPEL OF INTERROGATORY
NO 6: Fords, vehicles, have murdered individuals and wounded
Carrea. Have they shown remorse should be simple, yes or no to
answer for rational parties.

PAGE NINE

PLAINTIFF'S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER

NO. 2:17-CV-738-RSL P.O. BOX 741272
SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 10 of 28

INTERROGATORY NO. 7 :
How much did Ford spend yearly in advertisement of their
products from2014-2017.
ANSWER: Ford objects to this Interrogatory because it is
overly broad, unduly burdensome,
and seeks irrelevant information that has no bearing on the
design and performance of the front
airbag supplemental restraint system in2004-2006 Ford
Ranger and Mazda B-Series pickup
trucks. Ford conducts or purchases three tiers of
advertising: Tier 1, Tier 2 and Tier 3. Tier I
advertising relates to national advertising. Ford designs and
directs the substance of
advertising for Ford vehicles in nationally based television,
print and online media. Ford
contracts with a national advertising agency who
participates in Ford advertising. In addition,
Ford may, at times, contract with a Separate agency for a
specific project, such as development
and printing of brochures on a particular product. Tier 2
advertising relates to regional
marketing through the use of regional dealer advertising
groups known as Ford Dealer
Advertising Funds ("FDAFs"), Regional advertising is
directed by approximately thirty-seven
different FDAFs. FDAFs are run by boards composed of
representatives from independently

PAGE TEN

PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER
NO, 2:17-CV-738-RSL P.O. BOX 741272
SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 11 of 28

owned and operated Ford dealerships. While Ford may
provide some creative content for their

use, FDAFs decide which advertisements to run in their
particular regions. Tier 3 advertising

relates to dealership advertising. Dealerships may create
their own advertisements. Ford will

or may reimburse dealerships for a certain amount of Tier 3
advertising through a Dealership

Co-Op Program. Therefore, it would be extremely
burdensome for Ford to attempt to

differentiate and quantify these costs with any level of
accuracy.

Ford also objects to this Interrogatory because it is not
limited to the front airbag

supplemental restraint system or the subject vehicle at issue
in this case, or its related progrzrm,

or to a reasonable or relevant time frame. In addition,
Plaintiff has not identified how or why

the amount of money Ford spent advertising all of its
products, over a four-year period nearly

ten years after the subject vehicle was designed, developed
and produced, could be of probative

value or how it is even remotely related to the claims or
defenses in this case. Ford further

objects to this Interrogatory because it seeks information
that may not be kept in Ford's

PAGE ELEVEN
PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER
NO. 2:17-CV-738-RSL P.O. BOX 741272

SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 12 of 28

ordinary course of business and/or is not in Ford's
possession, custody, or control.

PLAINTIFF REASONS TO COMPEL OF INTERROGATORY
NO 7:Carrea, did not ask for how much local dealers
advertised. Ford Motor Company had an obligation to notify
drivers of the danger. How much did they spend doing that as
opposed to how much they spent advertising the sale of vehicles
is prima facie evidence. Very relevant. The fact you have the
three tiers in your possession as acknowledged in your custody,
the production should’ nt be difficult or problematic.

INTERROGATORY NO. 8:

How much did you spend notifying the general public of the
recall and the dangers

(sic) of driving the Ford Ranger in the years of 2014-2017.
ANSWER: Ford refers Plaintiff to the VIN Field Service
Action ("FSA") Details report in

the Vehicle Information Report for the subject 2006 Ford
Ranger, VIN

IFTYR14U36PA58597,thatFord offered to produce in
connection with its Initial Disclosures.

The VIN FSA Details report will show the recall history for
the subject vehicle, including

details of the mailings provided by Ford to the registered

PAGE TWELVE
PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER
NO. 2:17-CV-738-RSL P.O. BOX 741272

SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619}822-7392

 
10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 13 of 28

owner(s) of the subject vehicle.

Beyond this, Ford objects to the phrase oothe recall"
because it is vague, undefined and

subject to multiple interpretations. Ford objects to providing
information concerning recalls

that are not applicable to the driver's front airbag in the
subject vehicle. In addition, Ford

objects to this Interrogatory as written because it is overly
broad and seeks irrelevant

information, particularly as it is not limited to the
component at issue in this case, or to a

reasonable or relevant time frame. Ford also objects to this
Interrogatory seeking how much

Ford spent notifying the public of the recall because it seeks
irrelevant information that has no

Bearing on the adequacy of the design and performance of
the front airbag supplemental

Restraint system in2004-2006 Ford Ranger and Mazda B-
Series pickup trucks.

PLAINTIFF REASONS TO COMPEL OF INTERROGATORY
NO 8: _ It is in the custody,tenure and possession of Ford,
whether they notified the general public or not and to what
extent and magnitude. Again, Ford does a song and dance
around the simple Interrogatory.

PAGE THIRTEEN
PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER
NO. 2:17-CV-738-RSL P.O. BOX 741272

SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 14 of 28

INTERROGATORY NO.9:

Is it necessary, essential and obligatory to warn, caution and
notify the general public

of the dangers of the airbag and what mesures (sic) if any
did you make to forewarn the general

public.

ANSWER: With regard to safety-related defects, Ford
complies with United States law,

including Title 49 of the United States Code, Chapter 301,
and supporting federal regulations,

in handling and reporting safety-related defects. With
respect to Ford's procedures related to

notification of owners of vehicles subject to recalls, Ford
complies with all applicable laws and

regulations, including those outlined in 49 CFR § 573 et seq.
and 49 CFR ¢ 577 et seq. These

re gulations are publicly available, including at https :
i/www. gpo. gov.

Beyond this, Ford objects to the phrase "necessary, essential
and obligatory to warn,

caution and notify the general public of the dangers of the
airbag" because it is vague,

undefined and subject to multiple interpretations. This
phrase is also argumentative and

misleading, particularly as it implies that Ford vehicles are
defective or dangerous, which Ford

denies. In addition, Ford objects to this Interrogatory

PAGE FOURTEEN
PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER
NO. 2:17-CV-738-RSL P.O. BOX 741272

SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 15 of 28

because it is overly broad and seeks

irrelevant information, particularly as it is not limited to the
front airbag supplemental restraint

system or the subject vehicle at issue in this case, or its
related program, or to a reasonable or

relevant time frame. Ford also objects to this Interrogatory
because it seeks irrelevant

information that has no bearing on the adequacy of the
design and performance of the front

airbag supplemental restraint system in2004-2006 Ford
Ranger and Mazda B-series pickup

trucks. Ford further objects to this Interrogatory because it
seeks work undertaken in

anticipation of litigation or for trial or at the direction of
counsel, or other information protected

By the attorney-client privilege and/or the work product
doctrine, particularly as Ford's

Investigation of the incident is ongoing and such information
would reveal the legal strategies

Or mental impressions of Ford's outside counsel or Ford's
Office of the General Counsel.

PLAINTIFF REASONS TO COMPEL OF INTERROGATORY|
NO 9: The Interrogatory is simple. Do you or do you not feel it
is essential, and needed, to notify the general public of dangers.
Do you have to be ordered to?

PAGE FIFTEEN

PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER

NO. 2:17-CV-738-RSL P.O. BOX 741272
SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619}822-7392

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 16 of 28

INTERROGATORY NO. 12 (sic):

Should a manufacture (sic) be responsible for his product
and why.

ANSWER: Ford objects to this Interrogatory because it
seeks information that is not relevant

to any party's claim or defense and is not proportional to the
needs of the case. Ford's position

on whether a manufacturer should

... be responsible for [its] product" has no relevance to
the claims or defenses in this case. Liability issues in this
case will be determined by applicable

law, not Ford's position on the proper bounds of a
manufacturer's liability.

without waiving any objections, Ford denies that it is liable
to Plaintiff in this case.

PLAINTIFF REASONS TO COMPEL OF INTERROGATORY
NO 12:The Interrogatory is very relevant. If Ford does not feel
responsible for what they produce goes to culpability and the
need to be or not to be responsible.

INTERROGATORY NO. 13:

To the extent not answered in response to the previous
interrogatory, please give all

defenses that relate to your defense of the plaintiff
allegations.

PAGE SIXTEEN
PLAINTIFF'S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER
NO. 2:17-CV-738-RSL P.O. BOX 741272

SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10
1]
12
13
14
15
16
17
18
19
20
2t
22
23
24
25
26
27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 17 of 28

ANSWER: Ford refers Plaintiff to the defenses listed in

Ford's Answer to Plaintifls Second

Amended Complaint, which was filed with the Court on
September 13, 2018 (Dkt. #66, at 12-

15). Ford reserves the right to add defenses that it deems
necessary to its defense or upon the

conclusion of investigation and discovery.

PLAINTIFF REASONS TO COMPEL OF INTERROGATORY|
NO 13:What is Ford’s argument is relevant.

REQUEST FOR PRODUCTION

REQUEST FOR PRODUCTTON NO. 1:

Please produce all documents that you referred to or were
identified in your answer to

the above interrogatories.

RESPONSE: Ford states that to the extent Ford referenced
a specific document in its Answers

to Plaintiffls Interrogatories above, Ford will agree to
produce such document, if it hasn't

already been produced to Plaintiff in this matter, and, if
necessary, once an appropriate

protective order is entered with the Court.

PAGE SEVENTEEN
PLAINTIFF'S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER
NO. 2:17-CV-738-RSL P.O. BOX 741272

SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 18 of 28

PLAINTIFF REASONS TO COMPEL PRODUCTION NO 1:
Carrea has submitted protective orders and assurances the
production will not be used for anything outside of this case. Yet
Ford has not produced the documents yet.

REQUEST FOR PRODUCTTON NO. 2:
Please produce all documents of Fords position for and
against the air bag recall.

RESPONSE: Ford refers Plaintiff to its Answer and
objections to Interrogatory No. 2,herein,

and the documents Ford offered to produce therein.

Ford further objects to this Request because it is vague and
confusing and seeks

information that is not relevant to any party's claims or
defenses in this case. Ford's "position"

either in support of or against any recall, if any, is irrelevant
to any liability or damages issues

in this case.

PLAINTIFF REASONS TO COMPEL PRODUCTION NO 2:
The Request is very relevant and supports Carrea’s claims.

PAGE EIGHTEEN

PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER

NO. 2:17-CV-738-RSL P.O. BOX 741272
SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 19 of 28

REQUEST FOR PRODUCTTON NO. 3:

Please produce a list of all individuals that died and/or was
hurt from the Ford ranger

airbag that you have.

RESPONSE: Lawsuits and claims filed or asserted against
Ford often fail to clearly state the

basis for a claim, to specify the nature of the accident, or to
clearly identify the alleged product

defect. Furthermore, facts and circumstances surrounding
other incidents are substantially

dissimilar to those involved in the subject lawsuit.
Notwithstanding, Ford will produce:

A list of lawsuits received by Ford's Office of the General
Counsel as of October 31,

2018, that could reasonably be identified as containing
allegations of injury or death

related to the front airbag supplemental restraint system in
2004-2006 Ford Ranger and

Mazda B-Series pickup trucks. Ford's list will contain, if
available, the file name,

incident date, file status (i.e., pending or closed), Plaintiff(s)'
attorney's name, and

model/model year of vehicle; and

A list of non-litigated claims received by Ford's Office of the
General Counsel as of

PAGE NINETEEN
PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER
NO. 2:17-CV-738-RSL P.O. BOX 741272

SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10

it

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 20 of 28

October 31,2018, that could reasonably be identified as
containing allegations of injury

or death related to the front airbag supplemental restraint
system in 2004-2006 Ford

Ranger andMazdaB-Series pickup trucks. Ford's list will
contain, if available, the file

name, incident date, file status (i.e., pending or closed),
Claimant(s)' attorney's name,

and model/model year of vehicle.

The foregoing lawsuits and claims may include information
relating to issues other than

those that Plaintiff contends have manifested themselves in
the subject vehicle, but because

concerns such as those asserted by Plaintiff cannot always be
readily segregated from other

related concerns, the documents provided by Ford will, to
some degree, unavoidably be over-

inclusive or duplicative.

To the extent Plaintiff seeks information relating to defect
investigations or consumer

complaints (Vehicle Owner Questionnaires) initiated or
received by the Office of Defect

Investigations (ODI) of the National Highway Traffic Safety
Administration ("NHTSA"),

regarding 2004-2006 Ford Ranger and Mazda B-Series
pickup trucks, these materials are in

PAGE TWENTY
PLAINTIFF'S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER
NO. 2:17-CV-738-RSL P.O, BOX 741272

SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 21 of 28

the public domain, and equally available to Plaintiff as to
Ford at www-odi.nhtsa.dot.gov. The

search engine allows searches of safety-related recalls,
investigations and complaints about

motor vehicles and motor vehicle equipment by make, model
and year. Because this data

originates from the NHTSA, Ford cannot confirm its
accuracy or completeness, but

nevertheless hereby identifies its existence in the interests of
full disclosure. Ford also refers

Plaintiff to the "Problems and Issues" link on the NHTSA
website, www.nhtsa.dot.gov.

Documents associated with consumer complaints may be
ordered from NHTSA Technical

Information Services. By providing any of the information
above, Ford does not stipulate or

otherwise concede that these incidents are similar, relevant,
or admissible.

Beyond this, Ford objects to this Request because it is overly
broad, unduly

burdensome, and seeks irrelevant information. First, this
Request is not limited to a reasonable

or relevant time frame. Second, lawsuits and claims asserted
against Ford often fail to clearly

state the basis for a claim, to specify the nature of the
accident, or to clearly identiff the alleged

PAGE TWENTY ONE

PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER

NO. 2:17-CV-738-RSL P.O. BOX 741272
SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 22 of 28

product defect. Also, the facts and circumstances
surrounding other accidents, alleged injuries,

incidents or complaints vary depending on loading weight
and position, number of passengers,

magnitude and direction of impact, occupant size, position of
occupant, speed of the vehicle,

actions of the driver, road conditions, vehicle condition and
environmental factors. Therefore,

this information is irrelevant to what allegedly occurred in
the subject accident. Third, there

has been no showing of substantial similarity between the
subject accident and other incidents

that gave rise to a lawsuit or claim.

Finally, Ford objects to this Request because it could be
interpreted to seek work

undertaken in anticipation of litigation or for trial or at the
direction of counsel, or other

information protected by the attorney-client privilege and/or
the work product doctrine,

particularly as Ford's investigation of the incident is ongoing
and such information would

reveal the legal strategies or mental impressions of Ford's
outside counsel or Ford's Office of

the General Counsel.

PAGE TWENTY TWO

PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER

NO. 2:17-CV-738-RSL P.O, BOX 741272
SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10

11

12

13

14

15

16

\7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 23 of 28

PLAINTIFF REASONS TO COMPEL PRODUCTION NO 3:
Ford has had over 5,000 cases in recent history they however
submitted less then 100

REQUEST FOR PRODUCTTON NO. 4:

Please produce authorization for release of all documents
from all agencies (sic) and

Ford for records of investigation, research and data of the
subject vehicle of this case. (2006

(sic).

RESPONSE: Ford searched for but did not locate a claim
file relative to the alleged incident.

However, Ford will make available for inspection and
copying at a mutually agreeable time

any non-privileged business records related to this lawsuit or
the alleged incident that it

receives pursuant to Plaintiff's authorization in this case.
Beyond this, Ford objects to this Request because it is vague,
undefined, subject to

multiple interpretations and does not make sense as written.
Ford also objects to this Request

because it is overly broad and seeks information and
documents that may not be kept in Ford's

ordinary course of business and or are outside of Ford's
possession, custody, or control,

PAGE TWENTY THREE
PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER
NO, 2:17-CV-738-RSL P.O. BOX 741272

SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 24 of 28

including documents and information over which Plaintiff
has an equal or superior right of
control.

PLAINTIFF REASONS TO COMPEL PRODUCTION NO 4:
Ford has not allowed Carrea to come in the office to review the
documents. Ford’s counsel has promised to send cd and bill
Carrea but has not as of todays date.

REQUEST FOR PRODUCTION NO. 5:

To the extent not produced in response to the previous
request, please product (sic) all

documents that relate to your defense of the plaintiff
allegations.

RESPONSE: Ford refers Plaintiff to the materials produced
in the previously exchanged

Initial Disclosure and in response to these discovery
requests. Investigation and discovery are

ongoing, and Ford reserves the right to supplement this
response. objects to providing information conceming other
recalls that are

not applicable to the driver's front airbag in the subject
vehicle.

PAGE TWENTY FOUR
PLAINTIFF'S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER
NO. 2:17-CV-738-RSL P.O. BOX 741272

SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 25 of 28

PLAINTIFF REASONS TO COMPEL PRODUCTION NO 5:
Ford continues to do a song and dance around request. Carrea

has not requested info about other vehicles in Request 5. Ford

excuses are unacceptable and intolerable.

Ill. Carrea is entitled to his reasonable Exspenses,
including this Motion.

Rule 37 (a)(5)(a) provides that upon granting a motion
Compel discovery, the court must ... require the party ... whose
conduct necessitated the motion ...to pay movant’s reasonable
exspenses incurred in making the motion, including attorney’s
fees. Carrea request that he be allowed to submit documentation

of the cost due to this motion should this court grant his motion
to compel.

PAGE TWENTY FIVE

PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER

NO. 2:17-CV-738-RSL P.O, BOX 741272
SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 26 of 28

CONCLUSION

For the foregoing reasons, this Court should grant
plaintiff's motion to compel discovery.

Dated: may 1, 2019

Respectfully Submitted,

 

Carrea Christopher

PAGE TWENTY SIX

PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER

NO. 2:17-CV-738-RSL P.O. BOX 741272
SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10

1]

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 27 of 28

CERTIFICATE OF SERVICE

The undersigned certifies under penalty of perjury
under the laws, that on the 1 day of May, 2019, I caysaed to
be served in the manner of cm/ecf a copy of the within and
foregoing document upon the following persons:

Law offices of Mills, Meyers, Swartling, P.S.

1000 second avenue, 30° floor
Seattle, Washington 98104-1064

Telephone (206) 382-1000

Carr hristopher

PAGE TWENTY SEVEN
PLAINTIFFS MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER
NO. 2:17-CV-738-RSL P.O. BOX 741272

SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:17-cv-00738-RSL Document 84 Filed 05/01/19 Page 28 of 28

PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES CARREA CHRISTOPHER

NO. 2:17-CV-738-RSL

P.O. BOX 741272
SAN DIEGO, CALIFORNIA 92174
TELEPHONE (619)822-7392

 
